Citation Nr: 0825153	
Decision Date: 07/28/08    Archive Date: 08/04/08

DOCKET NO.  06-17 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  The veteran died in May 2005.  The appellant 
is the veteran's spouse.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  

In her January 2006 notice of disagreement, the appellant 
states that the veteran suffered a fall while in a VA medical 
facility and that she believes this fall contributed to his 
death.  Therefore, it appears that the appellant is stating a 
claim for compensation under 38 U.S.C.A. § 1151 for the 
veteran's death as a result of hospital care.  This issue, 
however, has not been adjudicated, developed or certified for 
appellate review.  The Board may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  
Accordingly, the issue of entitlement to compensation under 
38 U.S.C.A. § 1151 is referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  The veteran's death certificate reflects that he died in 
May 2005; the immediate cause of death was renal cancer with 
brain metastasis.  

2.  Renal cancer was not manifested in service or within one 
year of discharge from service, nor may it be presumed to 
have been incurred in active service; there is no objective 
evidence suggesting a relationship between the cause of the 
veteran's death and his active military service or his 
service-connected disabilities.

CONCLUSION OF LAW

The cause of the veteran's death was not related to an injury 
or disease incurred in or aggravated by active military 
service, nor may the cause of his death be presumed to be 
service-connected.  38 U.S.C.A. §§ 1110, 1116 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The veteran 
was not issued notice of the type of evidence necessary to 
establish an effective date or higher rating.  However, 
because these service connection claims are being denied, and 
no effective dates or rating percentages will be assigned, 
the Board finds that there can be no possibility of any 
prejudice to the veteran under the holding in Dingess, supra.  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2005.  The notification informed the 
appellant of what evidence was needed to establish the 
benefits sought, of what VA would do or had done, and what 
evidence she should provide, including dates and places the 
veteran received medical treatment, and informed her that it 
was her responsibility to make sure that VA received all 
requested records that are not in the possession of a Federal 
department or agency necessary to support the claim.  

A November 2007 letter notified the appellant of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection.  Although this notice was not 
followed by a readjudication of the claim, no new disability 
rating or effective date for award of benefits will be 
assigned as the claim for service connection for cause of 
death is denied below.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v.  Brown, 4 Vet. App. 384, 394 (1993). 

During the course of this appeal, the Court held that for 
dependency and indemnity compensation (DIC) benefits, VCAA 
notice must further include (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his  or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352 
(2007).

The Board notes that the RO provided explanation of the 
evidence and information required to substantiate a claim 
based on a condition not yet service-connected in the June 
2005 VCAA notice letter.  Thus, notice with respect to the 
third element was satisfied by the June 2005 VCAA notice 
letter.  However, the appellant is not shown to have been 
provided with adequate notice with respect to the first or 
second elements delineated above in any VCAA correspondence 
issued during the course of this appeal.  Nonetheless, the 
absence of notice with respect to both elements is harmless 
error in this case for reasons explained below.

In regard to the first element, the Board notes that the RO 
listed the disabilities for which the veteran had been 
service-connected during his lifetime in the May 2006 
statement of the case.  Further, in her January 2006 notice 
of disagreement, the appellant specifically asserted that the 
veteran's death was related to exposure to Agent Orange, and 
not due to his service-connected disabilities.  Thus, 
although the appellant can be reasonably expected to have 
actual knowledge of the conditions for which the veteran was 
service-connected at the time of his death based on the 
above, the appellant has not argued that the veteran's death 
was the result of a service-connected disability.

In regard to the second element, the Board notes that the 
appellant was not specifically provided with an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a condition already service-connected.  As 
noted, the appellant has not alleged that the veteran's death 
was caused by a service-connected condition.  Rather, she 
alleges that the veteran's death was caused by his exposure 
to herbicides during his service in Vietnam.  For the 
foregoing reasons and the particular facts presented in this 
case, the Board finds that a remand to the RO for further 
notice with respect to the appellant's claim would only serve 
to delay adjudication of the claim unnecessarily.

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  The veteran's service medical 
records, VA treatment records, and private treatment records 
have been associated with the record.  A VA medical opinion 
was not provided regarding any relationship between the cause 
of death and either herbicide exposure or a service-connected 
disability.  As discussed below, however, the medical 
evidence shows the veteran's death was not related to any 
disability of service-origin and the cause of death (renal 
cancer) is not among the disabilities associated with 
herbicide exposure.   Under these circumstances, VA's duty to 
assist does not require that the appellant be afforded a 
medical opinion.  See generally Wells v. Principi, 326 F.3d 
1381 (Fed. Cir.  2003).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991);  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

Service Connection for Cause of the Veteran's Death

Dependency and indemnity compensation may be awarded to a 
surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation. 
38 U.S.C.A. § 1310 (West 2002 & Supp. 2006); 38 C.F.R. § 
3.5(a) (2006).

Generally, the death of a veteran is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty during active military, naval, or air 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002 & Supp. 
2007); 38 C.F.R.  §§ 3.1(k), 3.303 (2007).  The service-
connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2007).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. § 
3.312(c).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  Service connection may be granted 
where the evidence shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has the condition.  38 C.F.R. §§ 3.303(b); 
3.307, 3.309.  If there is no evidence of a chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for a disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d).

At the outset, the Board has considered whether presumptive 
service connection for chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), a malignant tumor 
is regarded as a chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest to 
a degree of 10 percent or more within one year from the date 
of separation from service.  See 38 C.F.R. § 3.307(a)(3).  As 
the evidence of record fails to establish any clinical 
manifestations of renal cancer, or any other malignant tumor, 
within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

The appellant contends that the veteran's renal cancer was 
caused by his exposure to herbicides while in Vietnam.  The 
veteran's service personnel records show that he had active 
military service in the Republic of Vietnam during the 
Vietnam Era and thus exposure to herbicides is assumed.  38 
C.F.R. § 3.307(a)(6)(iii).

If a veteran were exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied. 38 C.F.R. § 3.309(e).  The Secretary of the 
Department of Veterans Affairs has determined that there is 
no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that an appellant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994). 

In this case, the cause of the veteran's death (renal cancer) 
is not one of the disabilities included on the list of 
herbicide-related disorders from 38 C.F.R.
§ 3.309(e).  Therefore, since renal cancer is not one of the 
presumptive disorders listed in 38 C.F.R. § 3.309(e), the 
appellant's claim for service connection for the cause of the 
veteran's death will be considered only on a direct basis.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The veteran was service-connected for diabetes mellitus  and 
the associated complications of erectile dysfunction, 
retinopathy, peripheral vascular insufficiency, peripheral 
neuropathy, arteriosclerotic heart disease, hypertensive 
cardiovascular disease, and status post coronary angioplasty 
prior to his death.  The appellant has not contended that his 
service-connected diabetes caused or contributed to the 
veteran's death.  Although the appellant mentioned diabetic 
neuropathy in her January 2006 notice of disagreement, it 
appears that she was contending that the veteran's early 
symptoms of renal cancer were mistaken as diabetic 
neuropathy, not that the veteran's neuropathy contributed to 
his renal cancer.  Further, there is no evidence to suggest 
that the veteran's diabetes caused or contributed to the 
veteran's death from renal cancer.  VA treatment records 
detailing the veteran's diagnosis of and treatment for renal 
cancer do not relate his renal cancer to diabetes or any of 
its complications.

The service medical records are absent complaints, findings 
or diagnoses of renal cancer during service.  On the October 
1967 separation examination, all of the veteran's systems 
were evaluated as normal.  There is no medical evidence that 
shows that the veteran suffered from renal cancer during 
service.

The earliest post-service evidence of a disorder involving 
the kidneys consists of VA treatment records from 2005 which 
reveal that the veteran was diagnosed with renal cancer after 
a right renal mass was found.  Subsequent private medical 
records show that the veteran's cancer was metastatic in 
nature, spreading to his brain.  These post-service records 
are negative for any nexus opinion or other evidence linking 
the veteran's renal cancer to his service, including 
herbicide exposure in service.  Thus, overall, the post-
service medical records, indicating a disorder that began 
years after service with no indication of an association to 
service, are found to provide evidence against the claim.

The appellant's assertions that the veteran's renal cancer is 
a result of his exposure to Agent Orange in Vietnam cannot 
constitute competent medical evidence that the cause of the 
veteran's death is due to or a result of service.  The 
appellant is not qualified, as a layperson, to offer an 
opinion as to medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

For these reasons, the Board finds that a preponderance of 
the evidence is against the appellant's claim, and the claim 
must be denied.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Consequently, the 
Board finds that service connection for the cause of the 
veteran's death is not warranted.



ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


